internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations commerce street dallas texas department of the treasury 501-dollar_figure release number release date date date org address dear taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax we have enclosed a copy of our report of examination explaining why we believe revocation of your organization's exempt status is necessary lf you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues if a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter revoking your exempt status we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns in that event you will be required to file federal_income_tax returns for the tax period s if letter rev catalog number 34801v you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication form_6018 report of examination envelope letter rev catalog number 34801v internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations commerce street dallas texas department of the treasury 501-dollar_figure date date org address dear taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax we have enclosed a copy of our report of examination explaining why we believe revocation of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues lf a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter revoking your exempt status we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns in that event you will be required to file federal_income_tax returns for the tax period s if letter rev catalog number 34801v you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at_f you have any questions please call the contact person at the telephone number shown in the if you write please provide a telephone number and the most convenient heading of this letter time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication form_6018 report of examination envelope letter rev catalog number 34801v form 886a name of taxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended org 20xx06 legend org - organization name state - state co-1 co-2 - xx -- date address - addre sec_2 companies city - city issue whether org qualifies for exemption under sec_501 of the internal_revenue_code facts org was recognized to be exempt from federal_income_tax as an organization described in sec_501 the organization is part of a group ruling the group ruling number is the organization’s status is now listed as no longer belonging to a group ruling on march 20xx agent called the phone number on the form_990 and spoke to the preparer of the form_990 of org the phone number on the form_990 was for the preparer of the form_990 agent spoke to the preparer who said the organization is no longer active and there are no officers of the organization the person further stated all records were sent back to the organization’s national parent co-1 located at address city state the person said they no longer handle any of the bookkeeping or financial affairs for the organization the last form_990 filed by the organization was for the tax period june 20xx the preparer gave the name and phone number to the agent of the executive director of the parent organization who used to be the secretary for org the agent contacted the national organization and the executive director stated they did not fully terminate the organization because they may reactivate the sorority sometime in the future agent stated he will be sending an information_document_request idr to the organization for records needed to perform the audit the executive director stated all records are in storage or were destroyed she further stated they have a policy to keep records for only seven years the executive director said she would try to locate the records and get back to the agent the agent never received a return call from the tax payer org has failed to respond to the internal_revenue_service for correspondence requesting the exempt_organization to provide books_and_records for the tax period ending june 20xx written correspondence was sent to the exempt_organization on june 20xx and certified correspondence was sent on june 20xx the certified correspondence was returned to the internal_revenue_service as unclaimed the agent also made phone calls to the organization on may 20xx may 20xx may 20xx june 20xx and july 20xx agent had to leave a message because the executive director was not available no calls were returned to the internal_revenue_service by the organization form 886-a rev department of the treasury - internal_revenue_service page -1- form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items org schedule no or exhibit year period ended 20xx06 the organization had no exempt_activities on the filed form_990 the only revenue on the form_990 was dollar_figure for investment_income and dollar_figure for the sorority subletting their house to another sorority hundred percent of this revenue was reported on the form 990-t as unrelated_business_income the form 990-t showed no taxable_income because of a nol carried forward from prior years an attachment to the form 990-t states the org at co-2 was closed by the national sorority in june 20xx the organization was pursuing reactivating the sorority however this does not look feasible so the current plan is for the house to be sold it is owned by the national the house is currently being sublet to another sorority at co-2 although the organization does not meet the gross_receipts_test for the current tax_year we believe based on the facts and circumstances of them winding down their activities they should be able to continue their status as a tax exempt_organization during the transition_period law sec_501 refers to clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder treasury regulations treas reg 20xxfed big_number sec_1_501_c_7_-1 social clubs - a the exemption provided by sec_501for organizations described in sec_501 applies only to clubs which are organized and operated exclusively for pleasure recreation and other non-profitable purposes but does not apply to any club if any part of its net_earnings inures to the benefit of any private shareholder in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities b a club which engages in business such as making its social and recreational facilities available io the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other non-profitable purposes and is not exempt under sec_501 a solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes however an incidental sale of property will not deprive a club of its exemption reg sec_1_501_c_7_-1 form 886-a rev department of the treasury - internal_revenue_service page -2- form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended org 20xx06 sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_509 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may time to time prescribe sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt form tax under sec_509 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and organizations recognized as exempt form federal_income_tax must meet certain form 886-a crev department of the treasury - internal_revenue_service page -3- form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended org 20xx06 reporting requirements these requirements relate to the filing of a complete and accurate annual information_return and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax taxpayer’s position the organization stated they did not completely terminate the organization because they may reactivate the sorority sometime in the future the organization failed to respond to several phone calls and written correspondence from the internal_revenue_service government’s position in accordance with the above cited provisions of the code and regulations under sec_6001 and organizations recognized as exempt form federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information_return and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax the tax payer failed to provide books_and_records to substantiate the expenses and revenue that was reported on the form_990 and the form 990-t in addition the organization is not operating as a social_club as described in sec_501 the organization sole purpose is to collect income from subleasing the sorority house and earning interest_income these types of income are from non-member activities and considered to be unrelated_business_income sec_501 -1 b states a club which engages in business such as making its social and recreational facilities available to the general_public is not organized and operated exclusively for pleasure recreation and other non-profitable purposes and is not exempt under sec_501 conclusion it is the opinion of the internal_revenue_service that the organization failed to meet the reporting requirements under sec_6001 and sec_6033 and failed to operate as a social_club within the meaning of sec_501 accordingly the organization’s exempt status is revoked effective july 20xx form_1120 returns should be filed for the tax periods ending on or after june 20xx form 886-a rev department of the treasury - internal_revenue_service page -4-
